DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. 

Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 29 of U.S. Patent No. 11,087,233. Although the claims at issue are not identical, they are not patentably distinct from each other because present application merely claims a broader scope from the ‘233 patent. In particular, the present application only similarly recites features from previously indicated allowable subject matter, and/or the last two clauses of the ‘233 patent.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The claim feature of “the second qubit frequency and region being different from the first qubit frequency and region, wherein the second qubit is diagonal to the first qubit in a two-dimensional grid” as in independent claims 1 and 15.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See M.P.E.P 707.05(c).
US 6,897,468 disclose recoupling qubits in diagonal with frequency tuning.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182